Title: To James Madison from James Maury, 11 August 1807
From: Maury, James
To: Madison, James



Sir,
American Consulate Liverpool 11th. August 1807

 I had the honor of writing to you the 23rd. Ultimo & now inclose the table of the Imports and Exports in our vessels to and from this place for the first six months of this year.
Yesterday I received a dispatch from Mr. Monroe for you, which I committed to the special care of Isaac Waite Master of the American Ship Robert Burns, sailed for New York.
Being rather pressed for time, very anxious to have it in that vessel &, at the same time, rather uncertain of succeeding, accounts for my omitting to endorse it in my usual way.  There also was a packet for you from Mr. Vanderhorst by the same opportunity.  I have the Honor to be With perfect respect Your most obedient Servant

James Maury

